DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on January 15, 2021 in which claims 41-60 are presented for examination; claims 1-40 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, Although the claims at issue are not identical, they are not patentably distinct from each other because claims 41-60 .

US Application No. 17/151,014
US Patent No. 10,897,417
41. (New) A computer-implemented method for distributed virtual routing, comprising: performing, by a virtual traffic hub at a cloud computing environment, routing among a set of virtual networks which includes a first virtual network at a first geographic location and a second virtual network at a second geographic location; detecting, by the virtual traffic hub, an addition of a third virtual network to the set of virtual networks; determining, at least in part at the virtual traffic hub, one or more routing table updates associated with the detected addition; and propagating, by the virtual traffic hub, a routing table update of the one or more routing table updates to a routing table associated with the first virtual network, thereby allowing routing between the first 

42. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, wherein the virtual traffic hub and the first and second virtual networks operate according to a hub-and-spoke network.

43. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, wherein the first virtual network comprises one or more virtual machines of the cloud computing environment.

44. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, further comprising: establishing a connection between the virtual traffic hub and the third virtual network.

45. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, wherein determining the one or more routing updates is performed after the addition of the third virtual network.

46. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, wherein at least a portion of the first virtual network is located at a premise external to the cloud computing environment.

47. (New) The computer-implemented method for distributed virtual routing as recited in claim 41, further comprising: determining a first subset and a second subset of the set of virtual networks, such that at least some routing information pertaining to traffic flowing within the first subset is not to be propagated to the 

48. (New) A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to: perform, at a virtual traffic hub at a cloud computing environment, routing among a set of virtual networks which includes a first virtual network at a first geographic location and a second virtual network at a second geographic location; detect, by the virtual traffic hub, an addition of a third virtual network to the set of virtual networks; determine, at least in part at the virtual traffic hub, one or 

49. (New) The system as recited in claim 48, wherein the virtual traffic hub and the first and second virtual networks are arranged in a hub-and-spoke configuration.

50. (New) The system as recited in claim 48, wherein the first virtual network comprises one or more virtual machines.

51. (New) The system as recited in claim 48, wherein the one or more computing devices include further instructions that 

52. (New) The system as recited in claim 48, wherein the one or more routing updates are determined after the addition of the third virtual network.

53. (New) The system as recited in claim 48, wherein at least a portion of the first virtual network is located at a premise external to the cloud computing environment.

54. (New) _ The system as recited in claim 48, wherein a first network address range of the first virtual network overlaps at least in part with a second network address range of the second virtual network.

55. (New) One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: perform, at a virtual traffic hub at a cloud computing environment, routing among a set of virtual networks which includes a first virtual network at a first geographic location and a second virtual network at a second geographic location; detect, by the virtual traffic hub, an addition of a third virtual network to the set of virtual networks; determine, at least in part at the virtual traffic hub, one or more routing table updates associated with the detected addition; and propagate, by the virtual traffic hub, a routing table update of the one or more routing table updates to a routing table associated with the first virtual network, thereby allowing routing between the first 

56. (New) The one or more non-transitory computer-accessible storage media as recited in claim 55, wherein the virtual traffic hub and the first and second virtual networks are arranged in a hub-and-spoke configuration.

57. (New) The one or more non-transitory computer-accessible storage media as recited in claim 55, wherein the third virtual network does not include a virtual machine configured using the cloud computing environment.

58. (New) The one or more non-transitory computer-accessible storage media as recited in claim 55, storing further program instructions that when executed on or across one or more processors further cause the one or more processors 

59. (New) The one or more non-transitory computer-accessible storage media as recited in claim 55, wherein the one or more routing updates are determined after the addition of the third virtual network.

60. (New) The one or more non-transitory computer-accessible storage media as recited in claim 55, wherein at least a portion of the first virtual network is located at a premise external to the cloud computing environment.


    2. The system as recited in claim 1, wherein at least one isolated network of the first and second isolated networks comprises an isolated virtual network established on behalf of a client of a virtualized computing service. 
    3. The system as recited in claim 1, wherein at least some nodes of at least one layer of the virtual traffic hub comprise respective resources of the provider network, and wherein at least one isolated network of the first and second isolated networks comprises one or more resources external to the provider network. 
    4. The system as recited in claim 1, wherein the instructions upon execution on the processor cause the one or more 
    5. The system as recited in claim 4, wherein the instructions upon execution on the processor cause the one or more computing devices to: in response to obtaining the first programmatic request to attach the third isolated network to the virtual traffic hub, identify, based at least in part on routing domain metadata indicating groups of connected isolated networks, a set of one or more isolated networks whose route tables are to be updated, wherein the set comprises the 
    6. A method, comprising: performing, at one or more computing devices: determining that at least a first entry of a first routing table of a first isolated network programmatically attached to a virtual traffic hub is to be represented in a second routing table of a second isolated network programmatically attached to the virtual traffic hub to enable network packets originating at one or more resources of the second isolated network to be transmitted via the virtual traffic hub to one or more resources of the first isolated network; causing a new entry to be included in the second routing table that corresponds to the first entry of the first routing table; and implementing, at a first node of the virtual traffic hub, a routing action identified at a second node of the virtual traffic hub, resulting in a 
    7. The method as recited in claim 6, wherein at least one isolated network of the first and second isolated networks comprises an isolated virtual network established on behalf of a client of a virtualized computing service. 
    8. The method as recited in claim 6, wherein the virtual traffic hub comprises a plurality of nodes, wherein at least some nodes of the virtual traffic hub comprise respective resources of a provider network, and wherein at least one isolated network of the first and second isolated networks comprises one or more resources external to the provider network. 

    10. The method as recited in claim 9, further comprising performing, by the one or more computing devices: in response to obtaining the first programmatic request to attach the third isolated network to the virtual traffic hub, identifying, based at least in part on routing domain metadata indicating groups of connected isolated networks, a set of one or more isolated networks 
    11. The method as recited in claim 6, further comprising performing, by the one or more computing devices: in response to determining that an overlap exists between a network address range represented in a third routing table of a third isolated network, and a network address range represented in the first routing table, initiating one or more overlap response actions. 
    12. The method as recited in claim 11, wherein the one or more overlap response actions include one or more of: (a) providing an indication of the overlap via a programmatic interface or (b) obtaining a translation mapping to be used to modify a second routing table entry of the third routing table, and 
    13. The method as recited in claim 11, further comprising performing, by the one or more computing devices: obtaining, via a programmatic interface, an indication of the one or more overlap response actions to be performed. 
    14. The method as recited in claim 6, further comprising performing, by the one or more computing devices: obtaining, via a programmatic interface, a request to provide automated address translation for propagated routing table entries with overlapping address ranges; and in response to determining that an overlap exists between a network address range represented in a third routing table of a third isolated network, and a network address range represented in the first routing table, generating a translation mapping; modifying a second routing 
    15. The method as recited in claim 6, further comprising performing, by the one or more computing devices: obtaining an automated notification indicating that a second entry has been added to the first route table; and causing another new entry, corresponding to the second entry, to be added to the second routing table. 
    16. Non-transitory computer-accessible storage media storing program instructions that when executed on one or more processors cause one or more computer systems to: store metadata indicating that a virtual traffic hub enabling connectivity between a plurality of isolated networks has been established; determine that at least a first entry of a first routing table of a first 
    17. Non-transitory computer-accessible storage media as recited in claim 16, wherein at least one isolated network of 
    18. Non-transitory computer-accessible storage media as recited in claim 16, wherein the virtual traffic hub comprises a plurality of nodes, wherein at least some nodes of the plurality of nodes are implemented using respective resources of a provider network, and wherein at least one isolated network of the first and second isolated networks comprises one or more resources external to the provider network. 
    19. Non-transitory computer-accessible storage media as recited in claim 16, wherein the program instructions when executed on one or more processors cause the one or more computer systems to: in response to obtaining a first programmatic request to attach a third isolated network to the virtual traffic hub, 
    20. Non-transitory computer-accessible storage media as recited in claim 16, wherein the program instructions when executed on one or more processors cause the one or more computer systems to: in response to obtaining the first programmatic request to attach the third isolated network to the virtual traffic hub, identifying, based at least in part on routing domain metadata indicating groups of connected isolated networks, a set of one or more isolated networks whose route tables are to be updated, wherein the set comprises the fourth isolated network, and wherein the set 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        October 22, 2021